--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.11

 
MidAmerican Energy Holdings Company




LONG-TERM INCENTIVE PARTNERSHIP PLAN


As Amended and Restated January 1, 2007


PLAN DOCUMENT
 
 


--------------------------------------------------------------------------------



MIDAMERICAN ENERGY HOLDINGS COMPANY


LONG-TERM INCENTIVE PARTNERSHIP PLAN




 
ARTICLE I – PURPOSE AND EFFECTIVE DATE
 
 
1.1     
Purpose. The purpose of this Long-Term Incentive Partnership Plan (the “Plan”)
is to permit a select group of management employees of MidAmerican Energy
Holdings Company and its subsidiaries to share in significant increases in the
value of the Company realized through the efforts of these individuals. It is
intended that the Plan, by providing this award and deferral opportunity (U.S.
only), will assist the Company in retaining and attracting individuals of
exceptional ability and will act as an incentive to align their interests with
those of the Company.  For purposes of Internal Revenue Code Section 409A,
Incentive Accounts are considered to be part of a nonelective account balance
plan type and Deferral Accounts are considered to be part of an elective account
balance plan type.

 
      1.2   
Effective Date. The Plan was effective as of March 14, 2000, was subsequently
restated as of January 1, 2003 and again restated as of January 1, 2004, with
the current restated Plan effective January 1, 2007, (See Section 13.2 for good
faith compliance as to 409A Amounts during 2005, 2006, 2007 and 2008).

 
ARTICLE II – DEFINITIONS
 
For the purpose of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
 
2.1     
Base Salary. “Base Salary” means the annual base salary rate payable to a
Participant effective January 1 of the calendar year for a particular Award
Year. For purposes of the Plan, Base Salary shall be calculated before reduction
for any amounts deferred by the Participant pursuant to the Company’s tax
qualified plans which may be maintained under Section 401(k) or Section 125 of
the Internal Revenue Code of 1986, as amended (the “Code”), or pursuant to the
MidAmerican Energy Holdings Company Executive Voluntary Deferred Compensation
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any forms of compensation other than such “wages” and
deferred “wages” is subject to approval of the Chairman & CEO and the President.

 
2.2     
Beneficiary. “Beneficiary” means the person, persons or entity, as designated by
the Participant, entitled under Article VIII to receive any Plan benefits
payable after the Participant’s death.

 
2.3     
Board. “Board” means the Board of Directors of the Company or any duly
authorized committee.

 
2.4     
Company. “Company” means MidAmerican Energy Holdings Company, a Des Moines Iowa
based corporation, and any directly or indirectly affiliated subsidiary
corporations, any other affiliate designated by the Board, or any predecessor or
successor to the business of any thereof.  However, with respect to all matters
involving administration of the Plan, including the authority to amend and
terminate the Plan, Company shall mean MidAmerican Energy Holdings
Company.  With respect to the obligation to make payments to any Participant
under the Plan, Company shall mean MidAmerican Energy Holdings Company and the
Company who employs the Participant, but not any other Company.  For purposes of
determining whether there has been a Separation from Service with the Company,
Company means all entities with whom the Company would be considered a single
employer under Code Sections 414 (b) and (c).

 
1

--------------------------------------------------------------------------------


 
2.5     
Determination Date. “Determination Date” means the last business day of each
month.

 
2.6     
Disability. “Disability” means a condition of a Participant who by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) is unable to engage in any substantial gainful activity; or
(ii) is receiving income replacement benefits for a period of not less than 3
months under a long term disability plan covering employees of the Company.

 
2.7     
Incentive Account(s). “Incentive Account(s)” means the account or accounts
maintained on the books of the Company with respect to each Incentive Award and
used solely to calculate the amount which may be payable to each Participant
under the Plan and shall not constitute a separate fund of assets. Participants
may have more than one Incentive Account maintained on their behalf.

 
2.8     
Incentive Award(s). “Incentive Award(s)” means the award determined and
allocated under the terms of the Plan. Each Incentive Award(s) shall be
designated by the year to which the award relates (the “Award Year”) even though
the value of the award may be determined and credited to a Participant’s
Incentive Account in a subsequent year. An example: The Year 2007 Incentive
Award may relate to the performance of the Company over the calendar year 2007
(the Award Year), even though the Incentive Award will only be determinable in
2008.

 
2.9     
Interest. “Interest” means the amount credited to each Participant’s Incentive
Account(s) on each Determination Date.  Prior to the start of each calendar
year, the Chief Financial Officer of the Company shall select a range of asset
allocation models from the Valuation Funds.  Participants shall then vote on
which asset allocation model shall be used for crediting Interest for the
calendar year for all Incentive Accounts of all Participants.  Such credits to a
Participant’s Incentive Account(s) may be either positive or negative to reflect
the increase or decrease in value of the Incentive Account(s) in accordance with
the provisions of this Plan.

 
2.10    
Net Income. “Net Income” means the definition as applied under Generally
Accepted Accounting Principles. The Chairman & CEO and the President may adjust
Net Income for extraordinary and non-recurring events, when appropriate.

 
2.11    
Nomination Committee. “Nomination Committee” means a group of Participants
appointed by the Chairman & CEO and the President each plan year for the
purposes of recommending the Initial and Performance Allocations.

 
2.12    
Participant. “Participant” means any employee who is eligible, pursuant to
Article III, below, to participate in this Plan, and who has been so notified by
the Chairman & CEO and the President. Such employee shall remain a Participant
in this Plan for any award that has been made until such time as all benefits
payable for that specific Award Year have been paid in accordance with the
provisions hereof. A Participant may have an Incentive Account(s) or a Deferred
Account and not be chosen to participate in a subsequent Award Year. Each
Participant may be referred to as either a “Partner” or an “Associate”.  Any
such designation does not convey any different or additional rights or
responsibilities with respect to a Participant and does not affect in any manner
the Participant’s employment status with the Employer.

 
2.13    
Plan. “Plan” means this Long-Term Incentive Partnership Plan as amended from
time to time.

 
2.14    
Retirement and Retirement Age. “Retirement” for purposes of Section 5.3 means
the termination of employment with the Company of the Participant after
attaining age fifty-five (55) and five (5) years of service.  For all other
purposes under the Plan “Retirement” means termination of employment with the
Company after attaining age fifty-five (55) and “Retirement Age” means age
fifty-five (55).

 
2

--------------------------------------------------------------------------------


 
2.15    
Separation from Service.  “Separation from Service” or “Separates from Service”
means a Participant’s termination of employment with the Company or as otherwise
defined in Applicable Guidance (See Section 7.1(a)).

 
2.16    
Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed in Exhibit A. These
Valuation Funds are used solely to calculate the Interest that is credited to
each Incentive Account(s) in accordance with Article V, and do not represent,
nor should they be interpreted to convey any beneficial interest on the part of
the Participant in any specific asset or other property of the Company. The
Chairman & CEO and the President shall select the various Valuation Funds
available under the Plan and shall set forth a list of these Valuation Funds
attached hereto as Exhibit A, which may be amended from time to time at the
discretion of the Chairman & CEO and the President.

 
2.17    
Vest or Vested.  “Vest” or “Vested” means deferred compensation which is not
subject to a Substantial Risk of Forfeiture (as defined in Applicable Guidance)
or to a requirement to perform further services for the Employer.

 
ARTICLE III – ELIGIBILITY AND PARTICIPATION
 
3.1     
Eligibility. Eligibility to participate in the Plan shall be limited to those
select key employees of the Company who are designated by the Chairman & CEO and
the President from time to time. The Chairman & CEO and the President of the
Company shall not be Participants in the Plan. The Chairman & CEO and the
President of the Company may designate certain Participants as Associate
Participants to reflect their contributions to the success of the Company. All
other Participants shall be considered full Participants (“Partners”).  An
Associate Participant may later be designated as a Partner.

 
3.2     
Participation. An employee’s participation in the Plan for any Award Year shall
be effective upon notification to the employee by the Chairman & CEO and the
President.

 
ARTICLE IV – INCENTIVE AWARD
 
4.1     
Annual Award. Prior to the beginning of each Award Year, the Chairman & CEO and
the President shall determine whether an Incentive Award shall be available for
such Award Year. If an Incentive Award is made available, the Chairman & CEO and
the President will establish the award categories based upon Net Income target
goals or such other criteria, as they deem appropriate for the Award Year
(including, but not limited to, safety, environmental and risk management
goals).

 
4.2     
Allocation of Points. The total amount of the Incentive Award (if the
established goals are met for an Award Year) shall be allocated among the
eligible Participants based upon a maximum of 100,000 points allocated to
Participants in the following manner:

 
a)  
Initial Point Allocation. The Nomination Committee shall make recommendations to
the Chairman & CEO and the President to allocate initial points among
participants for that year. The Chairman & CEO and the President shall either
accept these recommendations or make adjustments that may increase, decrease or
eliminate any initial point allocation to any individual Participant. Any points
that are not allocated to Participants may be either refunded to the Company or
reallocated at a later date as performance points at the discretion of the
Chairman & CEO and the President.

 
3

--------------------------------------------------------------------------------


 
b)  
Performance Point Allocation. Within sixty (60) days prior to the end of the
Award Year, the Nomination Committee shall make recommendations to the Chairman
& CEO and the President to allocate all, or a portion of, the remaining points
for the Award Year, among the eligible Participants. The Chairman & CEO and the
President shall either accept these recommendations or make adjustments that may
increase, decrease or eliminate any such remaining point allocation to any
individual Participant. Any award that is not allocated to Participants will be
returned to the Company as an offset to Plan expenses. The recommendation of the
Nomination Committee and the decision of the Chairman & CEO and the President
for allocation of points to a Participant based on performance shall be based on
subjective performance criteria where the subjective performance criteria relate
to the performance of the individual Participant, a group of Participants that
includes the Participant, or a business unit for which the Participant provides
services.

 
c)  
Value of a Point.  The value of a point shall be equal to the total Incentive
Award (determined by the results of Company performance as applied to the goals
established for the Award Year) divided by the total number of points awarded.

 
d)  
Maximum Allocation. Notwithstanding the above, the dollar value of the sum of
the initial and performance point allocations made on behalf of any Participant
for any single Award Year shall not exceed one hundred fifty percent (150%) of
that Participant’s Base Salary for that Award Year, unless such limit is waived
by the Chairman & CEO and the President with respect to a Participant.

 
4.3     
Determination of Annual Awards. The dollar value of any Incentive Award shall be
determined by the Chairman & CEO and the President as soon as practical after
the close of the Award Year, but in no event shall the dollar value of the Award
be determined later than March 1st of the year following the Award Year.

 
4.4     
Reduction of Awards. The Chairman & CEO and the President may, in their sole
discretion, establish certain criteria that must be met for an Incentive Award
to be awarded in full. These criteria may include the achievement of certain
safety performance goals, environmental, risk management or other goals
established by the Chairman & CEO and the President. The determination of
whether any applicable goals have been achieved with respect to an Incentive
Award shall be determined by the Chairman & CEO and the President, as of the
time that the dollar value of that Incentive Award is determined in Section 4.3
above.  If any such goal is not met, the Chairman & CEO and the President may
reduce the Incentive Award by an amount as they determine in their sole
discretion.  In addition, with respect to an individual Participant, if the
Chairman & CEO and the President, in their sole discretion, determine that the
Participant has not performed at a level during the Award Year deemed sufficient
to have contributed to the success of the Company, the Participant’s point
allocation may be reduced.

 
ARTICLE V – INCENTIVE ACCOUNT(S)
 
5.1    
Accounts. The Company shall maintain a separate bookkeeping account on behalf of
each Participant in the Plan for each Incentive Award. The value of any
Incentive Award allocated to each Participant plus any Interest earned thereon
shall be added to such Participant’s Incentive Account for the applicable Award
Year. Any distribution attributable to an Incentive Account shall reduce the
Incentive Account as of the date of distribution.  These Incentive Accounts
shall be used solely to calculate the amount payable to each Participant under
the Plan and shall not constitute a separate fund of assets.

 
5.2     
Timing of Credits. The value of a Participant’s share of any Incentive Award for
an Award Year shall be credited to a Participant’s Incentive Account for such
Award Year as of the day determined by the Chairman & CEO and the President, but
in no event shall the date be later than March 1st of the year following the
Award Year. Each Incentive Account shall be increased or decreased by the
Interest credited on each Determination Date as though the balance of that
Incentive Account as of the date the Incentive Award is credited to a
Participant’s Incentive Account had been invested in the applicable Valuation
Funds chosen by the Investment Committee. Any distributions to a Participant
shall reduce the Participant’s Incentive Account(s) as of the date of such
distribution.

 
4

--------------------------------------------------------------------------------


 
    5.3     
Vesting of Accounts. Each Participant shall be twenty percent (20%) Vested in
his or her Incentive Account on December 31st of the Award Year and an
additional twenty percent (20%) on December 31 of each subsequent
year.  Participants must be employed on December 31st to Vest for the year.  The
Chairman & CEO and the President may accelerate Vesting (but not accelerate
payment), or may establish criteria with respect to a Participant (in addition
to the passage of time) before Vesting will occur with respect to any Incentive
Award; provided, however, that any portion of an Incentive Award that has
already Vested with the passage of time shall not be subject to any such
additional vesting criteria, and provided further that no additional vesting
criteria shall postpone the date of payment of the Incentive Award as provided
under Section 6.1.  The Participant shall be considered to be one hundred
percent (100%) Vested in the event of termination of service as a result of a
Disability or death, and shall be considered to be one hundred percent (100%)
Vested in the event of Retirement, but only with respect to Incentive Awards
granted for years prior to 2004.

 
5.4     
Statement of Accounts. The Company shall give to each Participant a statement
showing the balances in the Participant’s Incentive Account(s) no less
frequently than on an annual basis.

 
ARTICLE VI – PLAN BENEFITS
 
6.1    
Normal Benefit. The balance of each Participant’s Incentive Account(s) shall be
paid as soon as administratively feasible following the end of the fourth year
following the Award Year, but in any event no later than two and one-half (2 ½)
months following the end of such fourth year. Unless deferred pursuant to
Section 6.3 below, such amount shall be paid in a lump sum.

 
6.2     
Early Termination Benefit. In the event that a Participant Separates from
Service with the Company prior to the end of the fourth year following the end
of an Award Year, the Participant shall receive the Vested portion of the
Incentive Account(s) as of the most recent Determination Date preceding the date
of payment, payable in a lump sum; provided, however, that if the Participant
has a deferral election on file with respect to an Incentive Account pursuant to
Article VII, and incurs a Separation from Service after reaching Retirement Age,
payment of the Vested amount of any Incentive Account shall be governed by
Article VII with respect to the deferral election made by the Participant.  If
paid in a lump sum, the amount shall be paid as soon as administratively
feasible after the Separation from Service, but in no event later than two and
one-half (2 ½) months following the date of Separation from Service. In
addition, the provisions of Section 7.2(A) shall apply to distributions under
this Section 6.2.

 
6.3     
Deferred Benefit (U.S. only).  With respect to any Incentive Award, the
Participant may elect, in a manner acceptable to the Company, to defer the
receipt of all or a portion of the value of the Incentive Account due under this
Plan by filing an election to do so within 90 (ninety) days after the beginning
of the Award Year relating to the Incentive Award to be deferred (and, with
respect to the 2008 and later Award Years, by filing an election to defer before
the beginning of the Award Year).

 
a)  
The portion of the Incentive Account previously elected to be deferred shall be
transferred as of the last day of the fourth year following the end of the Award
Year to a Deferred Account (or as soon as administratively feasible following
Separation from Service if an appropriate deferral election has previously been
made) and shall thereafter be subject to the terms and conditions of Article VII
herein (any portion not previously elected to be deferred shall be paid pursuant
to the provisions of Section 6.1 above);

 
5

--------------------------------------------------------------------------------


 
b)  
Such an election shall comply with the provisions of Section 7.4(A) and shall
only permit the deferral of benefits otherwise payable under Section 6.1 above,
and the limited circumstance set forth in Section 6.2 in the event of
Retirement; and

 
c)  
Such an election shall completely satisfy and discharge all obligations on the
part of the Company to the Participant (and the Participant’s Beneficiary) with
respect to such Incentive Account, and the Participant’s (and Participant’s
Beneficiary’s) rights under the Plan with respect to such Incentive Account
shall terminate and shall be governed by the provisions of the Plan dealing with
Deferred Accounts.

 
An example: A Participant may elect to defer the receipt of his 2008 Incentive
Award by filing an election to do so prior to December 31, 2007. If such
election is in a form acceptable to the Company, the balance of the Vested
portion of the 2008 Incentive Account as of December 31, 2012, shall be
transferred to a Deferred Account for the Participant as of that date.
 
6.4     
Death Benefit. In the event of the death of a Participant prior to payment of
any Incentive Account(s), the Participant’s Beneficiary shall receive the value
of the Incentive Account(s) determined as of the date of death. Such amounts
shall be paid in a lump sum as soon as administratively feasible after the death
of the Participant, but in no event later than two and one-half (2 ½) months
following the date of the Participant’s death.

 
6.5     
Withholding and Payroll Taxes. The Company that employs the Participant at the
time of payment shall withhold from any payment made pursuant to the Plan, from
an Incentive Account, any taxes required to be withheld from such payments under
law. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Section 3405(a)(2) of the Code, or any successor provision
thereto (U.S. only).  If FICA/Medicare taxes are due with respect to all or a
portion of an Incentive Account prior to payment from the account, the
Participant shall make arrangements satisfactory to the Company for payment of
the Participant’s share of such taxes, which may include withholding of such
taxes from other regular pay of the Participant.

 
6.6     
Payment to Guardian. If a Plan benefit is payable to a minor, a person declared
incompetent or a person incapable of handling the disposition of the property,
the Company may direct payment to the guardian, legal representative or person
having the care and custody of such minor or person. The Company may require
proof of incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution. Such distribution shall completely discharge the Company
from all liability with respect to such benefit.

 
6.7     
Effect of Payment.  The full payment of the applicable benefit under this
Article VI shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
Incentive Account(s), and the Participant’s (and Participant’s Beneficiary’s)
rights under the Plan with respect to the Incentive Account(s) shall terminate.

 
ARTICLE VII – DEFERRED BENEFIT
 
7.1     
Definitions. For the purposes of this Article VII, the following terms shall
have the meanings indicated, unless the context clearly indicates otherwise.

 
6

--------------------------------------------------------------------------------


 
a)            “Applicable Guidance” means Treasury Regulations issued pursuant
to Code §409A, or other written Treasury or IRS guidance regarding Code §409A,
which is in addition to IRS Notice 2005-1 (“Notice 2005-1”).


b)            “Deferred Account” means the account established under the Plan
for each Participant who elects to defer receipt of benefits under Section
6.3.  A Deferred Account shall consist of subaccounts as selected by the
Participant, which may be a Retirement Account and an In-Service Account.  The
Deferred Account is 100% Vested.


c)            “Earnings” means the notional earnings, gains and losses
applicable to a Participant’s Deferred Account as described in Section 7.7.


d)            “Separation From Service” means a Participant’s termination of
employment with the Company or as otherwise defined in Applicable Guidance.


e)            “Specified Employee” means a Participant who is described in Code
§416(i), disregarding paragraph (5) thereof. However, a Participant is not a
Specified Employee unless any stock of the Company (or of a member of the same
group of controlled entities as Company) is publicly traded on an established
securities market or otherwise.


f)            “Specified Time or Pursuant to a Fixed Schedule” means a specific
time or schedule (but not the occurrence of an event) as a Participant payment
election may specify, and otherwise as described in Applicable Guidance.


g)            “Unforeseeable Emergency” means: (i) a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant, the Participant’s spouse or a dependent (as defined in Code
§152(a)) of the Participant; (ii) loss of the Participant’s property due to
casualty; or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. The amount of
the distribution may not exceed the amount necessary to satisfy the
Unforeseeable Emergency plus taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the hardship may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets, to the extent that liquidation of such
assets would not itself cause severe financial hardship.


7.2     
Separation from Service or Death.  The Company will pay to the Participant the
balance held in the Participant’s Deferred Account following the earlier of the
Participant’s Separation from Service or death.  Payment will commence at the
time and payment will be made in the form and method specified under Section
7.4.  In the event of the Participant’s death, the Plan will pay to the
Participant’s Beneficiary the Participant’s Deferred Account balance or any
remaining amount thereof if benefits to the Participant already have commenced,
in accordance with the Participant’s election.



(A)            Distribution to Specified Employees. Notwithstanding anything to
the contrary in the Plan or in a Participant payment election, the Company may
not distribute to a Specified Employee, based on Separation from Service,
earlier than 6 months following Separation from Service (or if earlier, upon the
Specified Employee’s death).


7.3     
Other Payment Events.  In addition to the payment events under Section 7.2, the
Company will pay to a Participant all or any part of the Participant’s Deferred
Account: (i) at a Specified Time or Pursuant to a Fixed Schedule elected by the
Participant with respect to an In-Service subaccount; or (ii) based upon an
Unforeseeable Emergency. Payment will commence at the time and payment will be
made in the form and method specified under Section 7.4.

 
7

--------------------------------------------------------------------------------


 
7.4     
Form, Timing and Method/Payment Election.  All distributions will be in
cash.  Subject to the provisions of this paragraph, a Participant shall make an
initial payment election as to the method of payment under Section 7.4(A) and
may make a change to an election under Section 7.4(B).  If no election to defer
payment of an Award has been made by the deadline as set forth in Section 6.3,
the timing and method of payment for an Award as set forth in Section 6.1, 6.2
and 6.4 shall be deemed to be the Participant’s initial deferral election for
purposes of a change to an election under Section 7.4(B). Until the Company
completely distributes a Participant’s Deferred Account, the Plan will continue
to credit the Participant’s Deferred Account with Earnings, in accordance with
Section 7.7.  Except as provided below, a Participant may elect either a lump
sum payment or substantially equal annual installments (not to exceed 10) with
respect to a Retirement subaccount and an In-Service subaccount.  If no election
is made as to method, payment shall be made in a lump sum.  If no election is
made with respect to an In-Service subaccount as to a specified time to begin
payments, the date of the regularly scheduled payment for an Incentive Account
shall be deemed to be the date to begin payments.  Distributions from a
Retirement subaccount as a result of Separation from Service after Retirement
Age shall be made  (or commence) in January following the calendar year in which
Separation from Service occurs.  Except as provided below, payments from an
In-Service subaccount shall commence as soon as administratively feasible
following the date selected by the Participant.  If Separation from Service
occurs after Retirement Age and before commencement of distribution from an
In-Service subaccount, the In-Service subaccount shall be added to the
Retirement subaccount and distributed accordingly.  Distributions from an
In-Service subaccount or a Retirement subaccount, when a Separation from Service
occurs prior to Retirement Age (including death prior to Retirement Age), shall
be made as soon as administratively feasible following the date of Separation
from Service (or death) and shall be made in a lump sum payment (except that
payments from the remaining account balance in an In-Service subaccount, where
payments have already commenced prior to Separation from Service, shall continue
to be made under the schedule then in effect).   Payments made because of
Unforeseeable Emergency shall be made (or commence) as soon as administratively
feasible following such event.  In the event of death after attaining Retirement
Age or after payments from a Deferred Account have begun, a lump sum payment to
the Beneficiary shall be made as soon as administratively feasible after date of
death if the Participant had previously elected a lump sum distribution to the
Beneficiary pursuant to Section 7.4(A) (initial payment election) or pursuant to
Section 7.4(B)(1) (change to payment election).  Disability shall not be treated
as a distribution event if Separation from Service has not occurred.



(A)               Initial Payment Election. A Participant, as to an In-Service
subaccount shall make an initial payment election with respect to a Specified
Time and Pursuant to a Fixed Schedule at the time of the Participant’s first
deferred benefit election into such subaccount. As to a Retirement subaccount, a
Participant shall make an initial payment election as to a method of payment
(Fixed Schedule) at the time of his or her first deferred benefit election into
such subaccount (the Specified Time being a date following Separation of Service
as provided in Section 7.4 above). A Participant shall make any permissible
initial payment election on a form the Company provides for that purpose. At the
time of any such first deferred benefit election into any subaccount in his or
her Deferred Account, a Participant may elect to have a lump sum payment made to
his or her Beneficiary in lieu of the form of payment that otherwise has been
selected for payout during the Participant’s life.


(B)               Changes to Payment Election.  A Participant may change the
Participant’s initial payment election (or change election) as to any subaccount
in his or her Deferred Account, including any Plan default payment applicable in
the absence of an election.  Any such change election must comply with this
Section 7.4(B).  A Participant must make any change election on a form the
Company provides for such purpose.
 
8

--------------------------------------------------------------------------------


 
(1)               Conditions on Changes to Payment Elections.  Any Participant
change election:  (i) may not take effect until at least 12 months following the
date of the change election; (ii) must result in the first payment under the
change election being made not earlier than 5 years following the date upon
which the originally-elected payment would have been made (except if payment is
on account of death, or Unforeseeable Emergency); and (iii) if the change
election relates to a Participant’s previous election of a Specified Time or
Pursuant to Fixed Schedule, the Participant must make the change election not
less than 12 months prior to the date of the first scheduled payment under the
election being changed (or, in the case of installment payments treated as a
single payment, 12 months prior to the date the first amount was scheduled to be
paid).


(2)               Definition of “Payment.”  Except as otherwise provided in
Section 7.4(B)(3), a “payment” for purposes of applying Section 7.4(B)(1) is
each separately identified amount the Company is obligated to pay to a
Participant on a determinable date and includes amounts paid for the benefit of
the Participant.  An amount is “separately identified” only if the Company can
objectively determine the amount.


(3)               Installment Payments.  As set forth in Applicable Guidance,
and for purposes of making a change to a payment election under this Section
7.4(B), a series of installment payments will be treated as a single
payment.  For purposes of this Section 7.4(B)(3), a “series of installment
payments” means payment of a series of substantially equal periodic amounts to
be paid over a predetermined number of years, except to the extent that any
increase in the payment amounts reflects reasonable Earnings through the date of
payment.


(4)               Coordination with Anti-Acceleration Rule.  In applying Section
7.4(C), “payment” means as described in Sections 7.4(B)(2) and (3).  A
Participant under a change payment election may change the form of payment to a
more rapid schedule (including a change from installments to a lump-sum payment)
without violating Section 7.4(C), provided any such change remains subject to
the change payment election provisions under this Section 7.4(B).  Accordingly,
if the Participant’s payment change election modifies the payment method from
installments to a lump-sum payment, a payment change election must satisfy
Section 7.4(B)(1) measured from the first installment payment.  If a payment
change election only modifies the timing of an installment payment, the payment
change election must apply to each installment and must satisfy Section 7.4(B)
measured from each installment payment.


(C)               No Acceleration. Neither the Company nor the Participant may
accelerate the time or schedule of any payment under the Plan except as
Applicable Guidance may permit. For this purpose, the following are not an
acceleration: (i) a payment required under a domestic relations order under Code
§414(p)(1)(B); (ii) a payment required under a certificate of divestiture under
Code §1043(b)(2); or (iii) a payment to pay the FICA tax (and income tax
withholding related to the FICA) on the deferred compensation.


(D)               Cash-Out Upon Separation. Notwithstanding a Participant’s
payment election or any contrary Plan terms, the Company will distribute in a
single cash payment the entire Deferred Account of a Participant who has
incurred a Separation from Service where the Participant’s Deferred Account
balance does not exceed $10,000. The Company will make any payment under this
Section as soon as administratively feasible following Separation from Service.
 
9

--------------------------------------------------------------------------------


 
7.5     
Withholding of Income Tax.  The Company that employs the Participant at the time
of payment or employed the Participant immediately prior to a Separation from
Service (with the Company including such payment on a Form W-2 issued by the
Company to the Participant) will withhold from any payment made under the Plan
from a Deferred Account and from any amount taxable under Code §409A, all
applicable taxes, and any and all other amounts required to be withheld under
federal, state or local law, including Notice 2005-1 and Applicable Guidance.



7.6     
Administration of Payment Date(s).  The Company may shall pay a Participant’s
Deferred Account balance on any date that is administratively feasible following
any Plan specified payment date or date of any authorized distribution event or
the date specified in any valid payment election, but in no event later than two
and one-half (2 ½) months following any such date; and provided further that the
Participant shall not be permitted, directly or indirectly, to designate the
taxable year of the payment.



7.7     
Notional Earnings.  The Company, under the Plan, periodically will credit
Deferred Accounts with a determinable amount of notional Earnings (as a
specified fixed or floating interest rate or other specified index or indices
based on established and published financial investment benchmarks).  The
Participant has the right to direct the investment of the Participant’s Deferred
Account pursuant to conditions established by the Company.  This right is
limited strictly to investment direction and the Participant will not be
entitled to the distribution of any Deferred Account asset except as the Plan
otherwise permits.  Except as otherwise provided in the Plan or Trust, all Plan
assets, including all incidents of ownership, at all times will be the sole
property of the Company.

 
ARTICLE VIII – BENEFICIARY DESIGNATION
 
8.1     
Beneficiary Designation. Each Participant shall have the right, at any time, to
designate one (1) or more persons or entities as Beneficiary (both primary as
well as secondary) to whom benefits under the Plan shall be paid in the event of
Participant’s death prior to complete distribution of the Participant’s
Incentive Account(s) or Deferred Account balances. Each Beneficiary designation
shall be in a written form prescribed by the Company and shall be effective only
when filed with the Company during the Participant’s lifetime.

 
 
8.2     
Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Company. The filing of a new
designation shall cancel all designations previously filed.

 
 
8.3     
Change in Marital Status. If the Participant’s marital status changes after the
Participant has designated a Beneficiary, the following shall apply until such
time as the Participant submits a revised Beneficiary form.

 
a)  
If the Participant is married at death but was unmarried when the designation
was made, the designation shall be void.

 
 
b)  
If the Participant is unmarried at death but was married when the designation
was made:

 
10

--------------------------------------------------------------------------------


 

i)    The designation shall be void if the former spouse was named as
Beneficiary.    
ii)  
The designation shall remain valid if the spouse was not named and a non-spouse
Beneficiary was named.

 
c)  
If the Participant was married when the designation was made and is married to a
different spouse at death:

 
i)  
The designation shall be void if the former spouse was named as Beneficiary.

 
ii)  
The designation shall remain valid if the former spouse was not named and a
non-spouse Beneficiary was named.

 
8.4     
No Beneficiary Designation. If any Participant fails to designate a Beneficiary
in the manner provided above, if the designation is void, or if the Beneficiary
designated by a deceased Participant dies before the Participant or before
complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

 
    
a)  The Participant’s surviving spouse;

 
    
b) The Participant’s children (including stepchildren) in equal shares, except
if any of the children predeceases the Participant but leaves surviving issue,
then such issue shall take by right of representation the share the deceased
child would have taken if living;

 
    
c)  The Participant’s estate.

 
8.5     
Effect of Payment. Payment to Beneficiary or other proper legal representative
of the Beneficiary shall completely discharge the Company’s obligations under
the Plan and the Company may require a release to that effect from the
Beneficiary or other proper legal representative of the Beneficiary prior to the
distribution.

 
8.6     
Minor or Incompetent Beneficiary.  If a Beneficiary is a minor or otherwise
reasonably determined by the Employer to be legally incompetent, the Employer
may cause the Plan to pay the Participant’s Vested Accrued Benefit to a
guardian, trustee or other proper legal representative of the Beneficiary.

 
ARTICLE IX – ADMINISTRATION
 
9.1     
Binding Effect of Decisions. Subject to the rights of a Participant under the
claims procedure set forth in Article X, the decision or action of the Chairman
& CEO and the President with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having any interest in the Plan.

 
ARTICLE X – CLAIMS PROCEDURE
 
10.1    
Claim. Any person or entity claiming a benefit, requesting an interpretation or
ruling under the Plan (hereinafter referred to as “Claimant”) shall present the
request in writing to the Chairman & CEO and the President, who shall respond in
writing as soon as practical. The decision shall be in writing and shall state
the reasons and the relevant Plan provisions. All decisions on review shall be
final and bind all parties concerned.

 
10.2    
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:

 
a)     
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

 
b)     
A description of any additional material or information required and an
explanation of why it is necessary; and

 
11

--------------------------------------------------------------------------------


 
c)     
An explanation of the Plan’s claim review procedure.

 
  10.3    
Review of Claim Denial.  Any Claimant whose claim or request is denied or who
has not received a response within sixty (60) days may request a review by
notice given in writing to the Chairman & CEO and the President. Such request
must be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or in the event Claimant has not received a response sixty
(60) days after receipt by the Chairman & CEO and the President of Claimant's
claim or request.  The claim or request shall be reviewed by the Chairman & CEO
and the President, who may, but shall not be required to, grant the Claimant a
hearing.  On review, the Claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.


 
10.4    
Final Decision. The decision on review shall normally be made within sixty (60)
days after receipt of Claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days.

 
ARTICLE XI – AMENDMENT AND TERMINATION OF PLAN
 
11.1    
Amendment.   The Company reserves the right to amend the Plan at any time to
comply with Code §409A, Notice 2005-1, Prop. Treas. Reg. §1.409A and other
Applicable Guidance or for any other purpose, provided that such amendment will
not result in taxation to any Participant under Code §409A.  Except as the Plan
and Applicable Guidance otherwise may require, the Company may make any such
amendments effective immediately.

 
11.2    
Termination.  The Company, by action of the Board, may terminate, but is not
required to terminate, the Plan and distribute Plan Accounts under the following
circumstances:

 
 
(1)  Dissolution/Bankruptcy.  The Company may terminate the Plan within 12
months following a dissolution of a corporate Company taxable under Code §331 or
with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A), provided that
the deferred compensation is paid to the Participants and is included in the
Participants’ gross income in the latest calendar year: (i) in which the plan
termination occurs; (ii) in which the amounts no longer are subject to a
Substantial Risk of Forfeiture; or (iii) in which the payment is
administratively practicable.
 
(2)  Change in Control.  The Company may terminate the Plan within the 30 days
preceding or the 12 months following a Change in Control (as defined in
Applicable Guidance) provided the Company distributes all Plan Accounts (and
must distribute the accounts under any substantially similar Company plan which
plan the Company also must terminate) within 12 months following the Plan
termination.


(3)  Other.  The Company may terminate the Plan for any other reason in the
Company’s discretion provided that:  (i) the Company also terminates all
aggregated plans in which any Participant also is a participant; (ii) the
Company makes no payments under the Plan in the 12 months following the Plan
termination date other than payments the Company would have made under the Plan
irrespective of Plan termination; (iii) the Company makes all payments within 24
months following the Plan termination date; and (iv) the Company within 3 years
following the Plan termination date does not adopt a new plan covering any
Participant that would be an Aggregated Plan.
 
(4)  Applicable Guidance and Plan Types.  The Company may terminate the Plan
under such other circumstances as Applicable Guidance may permit.  In addition,
for purposes of plan termination, the portion of the Plan representing Incentive
Accounts shall be considered to be a nonelective account balance plan type and
the portion of the Plan representing Deferral Accounts shall be considered to be
an elective account balance plan type.
 
12

--------------------------------------------------------------------------------


 
ARTICLE XII – MISCELLANEOUS
 
12.1   
Unfunded Plan. To the extent the Plan is considered an “employee benefit pension
plan” under Section 3 (2) the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) with respect to any Participant (because some or all of the
payments with respect to a Participant under the Plan have been elected by the
Participant to be made from a Retirement Account), the Plan, as to any such
Participant, is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301 and 401 of the ERISA, and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Accordingly, the Board may terminate the Plan and make no further benefit
payments or remove certain employees as Participants if it is determined by the
United States Department of Labor, a court of competent jurisdiction, or an
opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3 (2) of ERISA (as currently in effect or
hereafter amended) which is not so exempt.

 
12.2   
Company Obligation. The obligation to make benefit payments to any Participant
under the Plan shall be an obligation solely of the Company.

 
12.3   
Unsecured General Creditor. Notwithstanding any other provision of the Plan,
Participants and Participants’ Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of the Company
or any other party for payment of benefits under the Plan. Any property held by
the Company for the purpose of generating the cash flow for benefit payments
shall remain its general, unpledged and unrestricted assets. The Company’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.

 
12.4   
Trust Fund. The Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Company may establish one (1) or
more trusts for the purpose of assisting in the payment of such benefits.
Although such a trust shall be irrevocable, its assets shall be held for payment
of all the Company’s general creditors in the event of insolvency. To the extent
any benefits provided under the Plan are paid from any such trust, the Company
shall have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.

 
12.5   
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
of the amounts, if any, payable hereunder, or any part thereof, which are, and
all rights to which are, expressly declared to be unassignable and
non-transferable except only pursuant to the designated Beneficiary in the event
of death or Disability or pursuant to a legal will or the laws of intestate
succession. No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 
12.6   
Not a Contract of Employment. The Plan shall not constitute a contract of
employment between the Company and the Participant. Nothing in the Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.

 
13

--------------------------------------------------------------------------------


 
12.7   
Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder.

 
12.8   
Governing Law. The provisions of the Plan shall be construed and interpreted
according to the laws of the State of Iowa, except as preempted by federal law.

 
12.9   
Validity. If any provision of the Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 
12.10   
Notice and Elections. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Chairman & CEO and the
President or to the Company shall be directed to the Company’s address. Mailed
notice to a Participant or Beneficiary shall be directed to the individual’s
last known address in the Company’s records.  Any election made under the Plan
must be in writing and delivered (electronically, by facsimile, or my mail) to
the Company pursuant to procedures established by the Company. The Employer will
prescribe the form of any Plan notice or election to be given to or made by
Participants. Any notice or election will be deemed given or made as of the date
of actual receipt, or if given or made by certified mail, as of 3 business days
after mailing.

 
12.11   
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company, and successors of any such corporation
or other business entity.

 
12.12   
Account Statements. The Company will provide each Participant with a statement
of the Participant’s Incentive Accounts and Deferral Accounts at least annually
as of the last day of the most recent calendar year. The Company also will
provide account statements to any Beneficiary of a deceased Participant with an
Incentive Account or Deferral Account remaining in the Plan.

 
12.13   
Accounting. The Company will maintain for each Participant as is necessary for
proper administration of the Plan, an Incentive Account for each Award year and
a Deferral Account (and Retirement and In-Service subaccounts).

 
12.14   
Costs and Expenses. The Company will pay the costs, expenses and fees associated
with the operation of the Plan, excluding those incurred by Participants or
Beneficiaries. The Company will pay costs, expenses or fees charged by or
incurred by the Trustee only as provided in the Trust or other agreement between
the Company and the Trustee.

 
12.15   
Reporting. The Company will report deferred compensation for Participants on
Form W-2 in accordance with Notice 2005-1 and Applicable Guidance.

 
ARTICLE XIII – TRANSITION RULES AND PROVISIONS
 
     13.1
Code §409A Amounts. The terms of this Plan control as to: (i) any compensation
deferred prior to January 1, 2005; and (ii) any compensation deferred in Taxable
Years beginning after December 31, 2004. All deferred compensation under this
Section 13.1 is a “409A Amount”.

 
14

--------------------------------------------------------------------------------


 
    13.2
2005, 2006, 2007 and 2008 Operational Rules.  The following provisions apply to
the Plan during the 2005, 2006, 2007 and 2008 Taxable Years, as specifically
provided in each subsection.

 
(A)               Good Faith. As to 409A Amounts, the Company will operate the
Plan during the 2005, 2006, 2007 and 2008 Taxable Years in good faith compliance
in accordance with: (i) Notice 2005-1; (ii) Code §409A; and (iii) any Applicable
Guidance.  The Company also may operate the Plan consistent with the Prop.
Treas. Reg. §1.409A before such regulations become effective and may apply such
regulations to the extent that they are inconsistent with Notice
2005-1.  Although the Company intends this Plan document to comply with the
provisions of Notice 2005-1 and of Prop. Treas. Reg. §1.409A, the Company will
not apply any Plan provision which is inconsistent therewith and, by December
31, 2008, will amend any such provision to comply with Applicable Guidance.  The
Company and the Participants may not exercise discretion under the Plan in a
manner that would violate Code §409A.


(B)               Participant’s Revised Deferral Election. A Participant, on or
before December 31, 2008, may make a new payment election as to any previously
deferred 409A Amount, except that a Participant cannot in 2006, 2007 or 2008
change payment elections with respect to payments that the Participant would
otherwise receive in the year of the new payment election, or to cause payments
to be made in the year of the new payment election that are otherwise scheduled
to be made after the year of the new payment election. Any such election must be
a permissible election under Section 7.4(A), but an election under this Section
13.2(B) is not treated as a change in the timing or form of distribution and
need not comply with Section 7.4(B) as it applies to such changes.
 
     13.3
Incorporation of Applicable Guidance. In the event of Applicable Guidance that
is contrary to any Plan provision, the Company, as of the effective date of the
Applicable Guidance, will operate the Plan in conformance therewith and will
disregard any inconsistent Plan provision. Any such Applicable Guidance is
deemed to be incorporated by reference into the Plan and to supersede any
contrary provision during any period in which the Company is permitted to comply
operationally with the Applicable Guidance and before a formal Plan amendment is
required.

 
 

  MidAmerican Energy Holdings Company             By:  /s/  Gregory E. Abel    
  Gregory E. Abel, President             Dated:   February 25, 2008  


15

--------------------------------------------------------------------------------



 
MIDAMERICAN ENERGY HOLDINGS COMPANY
 
LONG-TERM INCENTIVE PARTNERSHIP PLAN
 
EXHIBIT A
 
Following are the Valuation Funds as of January 1, 2005:
 
 
 
·  IWD (Russell 1000 Value; Large Cap Value)
 
 
·  IVV (S&P 500 Index; Large Cap Core)
 
 
·  IWF (Russell 1000 Growth; Large Cap Growth)
 
 
·  IWN (Russell 2000 Value; Small Cap Value)
 
 
·  IWO (Russell 2000 Growth; Small Cap Growth)
 
 
·  EFA (Morgan Stanley EAFE; International)
 
 
·  VEMFX (Lehman 1-3 Mo Treas Bill Index)
 
 
·  Average of the one-year Treasury Bill constant maturity each October 15 (or
the preceding business day if a holiday or weekend) of the prior year. (Stable
Value)
 
The Company reserves the right to change the Valuation Funds at any time
pursuant to the terms of the Plan.
 
16
 

--------------------------------------------------------------------------------
